DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions

2. Applicant's election with traverse of Group I, Species II, Sub-species B, claims 1-3, 5-16 in the reply filed on 06/01/2022 is acknowledged. The traversals are fond persuasive and examined the elected claims for elected species. 

Claims 4, 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/01/2022.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



3.	Claims 1 -3, 6, 8, 10, 11-16 are rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.

Claim 1 recite in line 4 “a seal ring” and in line 9 “the sealing ring” which are not clear are these the same ring or different rings? Claim 9 has the similar issue. Appropriate correction is required.

Claims 2, 3, 6, 8, 10, 11 - 16 have similar issues. 

Claim 10 recites “a top view” which should be “the top view”.

Claim 16 recites “the outermost surface: which should of “the outermost surface of the chuck body”.


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



4.	Claims 1-3, 5, 7-10, 16 are rejected under 35 U.S.C. 103 as being obvious over Ishino et al (US 2018/0193983 A1) in view of Liao et al. (US PGPUB 2019/0371646 A1)

Regarding claims 1, 9-10: Ishino teaches in Fig. 1-4B about a workpiece holder, comprising:
a chuck body 1 comprising a receiving surface configured to receive a workpiece W and at least one vacuum port 102 configured to apply a vacuum seal; and
a seal ring 22 surrounding an outermost side surface of the chuck body, wherein a top surface of the seal ring is higher than the receiving surface of the chuck body (Fig. 2), and the workpiece leans against the seal ring when the vacuum seal is applied between the workpiece and the chuck body (Fig. 4A, 4B) (Liao also teaches in Fig. 1-2 teaches the similar limitation); and
a supporter 12 disposed at the outermost side surface and comprising a groove [0021], wherein at least a part of the sealing ring is disposed within the groove (Fig. 2, 3A-3B).

Regarding claim 2: Ishino does not explicitly talk about wherein a vertical distance between the top surface of the seal ring and the receiving surface substantially ranges from 1.5mm to 3.5mm.

Liao teaches in Fig. 1, [0014] wherein a vertical distance between the top surface of the seal ring and the receiving surface is h1, H1 and the peripheral edge R1 in the range of 20 mm.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the verical distance as claimed with routine experiment and optimization in compare to the dimensions of Liao. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 3: Ishino in Fig. 2 and Liao in Fig. 1 teaches wherein the workpiece comprises a carrier extending beyond the periphery of the chuck body and a workpiece body disposed on the carrier, and the sealing ring protrudes from the receiving surface and contacts the carrier when the vacuum seal is applied between the workpiece and the chuck body.


Regarding claim 5: Ishino in view of Liao does not explicitly talk about wherein a vertical distance from an outer edge of the workpiece body to the receiving surface is 1.5 to 5 times as long as a vertical distance from an outer edge of the receiving surface to the carrier.

However Liao teaches in Fig. 1, [0014] wherein a vertical distance between the top surface of the seal ring and the receiving surface is h1, H1 and the peripheral edge R1 in the range of 20 mm.

Thus, it would have been obvious to one of the ordinary skill in the art at the time the invention was made to have the verical distance as claimed with routine experiment and optimization in compare to the dimensions of Liao. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).

Regarding claim 7: Liao teaches in Fig. 1 wherein the supporter further comprises a plurality of fasten elements 160 to lock the supporter to the chuck body.

Regarding claim 8: Ishino teaches in Fig. 4A-4B and Liao teaches in Fig. 1 wherein the workpiece, the seal ring and the chuck body together form an enclosed space for the vacuum seal to be applied thereto.

Regarding claim 16: Ishino teaches in Fig. 3A about further comprising a supporter disposed at the outermost side surface and comprising a stepped groove (comprising 121, 122)  for holding the seal ring 22.


5. 	Claim 6 is rejected under 35 U.S.C. 103 as being obvious over Ishino et al (US 2018/0193983 A1) in view of Liao et al. (US PGPUB 2019/0371646 A1) and further in view of Hodos et al. (US Patent 6,547,559)

Regarding claim 6: Ishino does not explicitly talk about further comprising a clamping element disposed at a side of the chuck body, wherein the workpiece leans against the seal ring when clamped by the clamping element.

Hodos teaches in Fig, 2 a clamping element 44 disposed at a side of the chuck body, wherein the workpiece leans against the seal ring 46 when clamped by the clamping element.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Hodos’s teachings to Ishino’s semiconductor device to have clamping structure for mechanical clamping for holding the wager in position on the chuck firmly.


6. 	Claims 11, 13, 15 are rejected under 35 U.S.C. 103 as being obvious over Ishino et al (US 2018/0193983 A1) in view of Liao et al. (US PGPUB 2019/0371646 A1) and further in view of Kim et al. (KR 20130045696 A, English translation attached)

Regarding claim 11: Ishino in view of Liao does not explicitly talk about wherein the wafer is attached to a tape carrier, which extends beyond the periphery of the chuck body and leans against the seal ring.

Kim teaches in Fig. 1 wherein the wafer 10 is attached to a tape carrier 20, which extends beyond the periphery of the chuck body 400 and leans against the seal ring 30/100.

Therefore it would have been obvious to one of ordinary skill in the art, at the time of applicant’s invention  to combine Kim’s teachings to Ishino’s semiconductor device to separate a die attach film at regular intervals and to prevent divided die attach films from being combined with each other (Kim, abstract)

Regarding claim 13: Ishino in Fig. 2 and Liao in Fig. 1 wherein the seal ring is a continuous annular ring encircling the outermost side surface of the chuck body.

Regarding claim 15: Kim teaches wherein the tape carrier comprises a tape portion 20a and a frame portion 20b disposed at a periphery of the tape portion, and the tape portion leans against the seal ring 30 when the frame portion is clamped by the clamping element 30/110.


7. 	Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Ishino et al (US 2018/0193983 A1) in view of Liao et al. (US PGPUB 2019/0371646 A1) and further in view of Kim et al. (KR 20130045696 A, English translation attached) and Liu et al. (US PGPUB 2015/0380357 A1)

Regarding claim 12: Liu teaches in [0045] wherein a cross section of the seal ring is in a rectangular shape.

Thus, it would have been obvious to  one of ordinary skill in the art, at the time the invention was made to have the shape as a matter of design choice, since it has been held that the configuration of the cross section was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular shape of the claimed cross-section was significant). In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).


8. 	Claim 14 is rejected under 35 U.S.C. 103 as being obvious over Ishino et al (US 2018/0193983 A1) in view of Liao et al. (US PGPUB 2019/0371646 A1) and further in view of Kim et al. (KR 20130045696 A, English translation attached) and Hodos et al. (US Patent 6,547,559)

Regarding claim 14: As explained above for claim 6 and 11, Ishino in view of Liao, Kim and Hodos teaches urther comprising a clamping element disposed at a side of the chuck body, wherein the tape carrier leans against the seal ring when clamped by the clamping element.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED SHAMSUZZAMAN whose telephone number is (571)270-1839.  The examiner can normally be reached on Monday-Thursday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-2839.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mohammed Shamsuzzaman/Primary Examiner, Art Unit 2897